— Appeal by defendant from a judgment of the Supreme Court, Queens County (Savarese, J.), rendered November 17,1980, convicting him of criminal possession of a weapon in the second degree, upon a guilty plea, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. The defendant was contacted by counsel and asked what issues he wished raised. He has failed to offer any. Counsel is granted leave to withdraw as counsel (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, "47 NY2d 606). Lazer, J. P., Gulotta, Brown and Boyers, JJ., concur.